Citation Nr: 1752137	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO. 12-16 867	)	DATE
Advanced on the Docket	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for asbestosis. 

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for lung disease other than asbestosis, to include claimed chronic obstructive pulmonary disease (COPD), to include as secondary to asbestosis.

3. Entitlement to service connection for asbestosis.


ORDER

Reopening of the previously denied and final claim of entitlement to service connection for asbestosis is granted. 

Reopening of the previously denied and final claim of entitlement to service connection for lung disease other than asbestosis is denied.

Service connection for asbestosis is denied.

FINDINGS OF FACT

1. In a March 2006 rating decision, the RO denied a claim of entitlement to service connection for asbestosis; the evidence of record at the time of the March 2006 decision established exposure to asbestos in service, but did not establish any other element necessary for service connection. 

2. The evidence received since the March 2006 decision relates to the unestablished facts of current disability and nexus. 

3. In an August 2007 rating decision, the RO denied a claim of entitlement to service connection for claimed lung disease other than asbestosis; the evidence of record at the time of the August 2007 decision established a current lung disability of COPD, but did not establish an injury or disease in service that may be related to the diagnosis or a nexus between a current lung disability and service or a service-connected disability. 

4. The evidence received since the August 2007 decision does not relate to any unestablished fact necessary to substantiate the claim of entitlement to service connection for lung disease other than asbestosis. 

5. The Veteran does not have asbestosis or asbestos-related lung disease. 


CONCLUSIONS OF LAW

1. The March 2006 RO rating decision is final with respect to entitlement to service connection for asbestosis. 38 U.S.C.A. § 7105 (West 2014).

2. The criteria for reopening of the claim of entitlement to service connection for asbestosis have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2017).

3. The August 2007 RO rating decision is final with respect to entitlement to service connection for lung disease other than asbestosis. 38 U.S.C.A. § 7105 (West 2014).

4. The criteria for reopening of the claim of entitlement to service connection for lung disease other than asbestosis have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2017).

5. The basic service connection criteria have not been met with respect to the reopened claim of entitlement to service connection for asbestosis. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from June 1955 to June 1959 and from October 1965 to June 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the RO in Houston, Texas.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in October, 2017. Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2017) (failure to appear for a scheduled hearing treated as withdrawal of request). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

Applications to Reopen

The term "service connection" applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). 

A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The RO denied a claim for service connection for asbestosis in a March 2006 rating decision. At that time, the Veteran's exposure to asbestos during his Naval service was established. However none of the other Shedden elements were substantiated. Although medical records noted the Veteran's assertion that he had been diagnosed with asbestosis, there was no diagnosis based on concurrent examination and testing. The Veteran filed a Notice of Disagreement with the decision in June 2006. A Statement of the Case was issued in September 2007. The Veteran did not submit a substantive appeal. The March 2006 rating decision is the last disallowance on any basis. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened). 

The RO denied a claim for service connection for lung disease other than asbestosis in an August 2007 rating decision. At that time, VA outpatient treatment records included a diagnosis of COPD since November 2005. However, Shedden element (2) was not substantiated, as there was no injury or disease in service that may be related to the diagnosis. The Veteran's assertion that COPD was secondary to asbestosis was not relevant to Wallin element (2) as service connection was not in effect for asbestosis. There was no medical opinion that purported to relate COPD to service or to any service-connected disability. Therefore, Shedden/Wallin element (3) was not substantiated. The Veteran filed a Notice of Disagreement with the decision in June 2008. A Statement of the Case was issued in August 2008. The Veteran did not submit a substantive appeal. The August 2007 rating decision is the last disallowance on any basis. 

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

To reopen a final claim, it is not required that new and material evidence be received as to each previously unproven element of a claim. Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. See Shade v. Shinseki, 24 Vet. App. 100 (2010). For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the RO rating decisions includes VA treatment records, private treatment records, a VA examination and medical opinion, and additional statements from the Veteran and his representative.

Regarding asbestosis, the Veteran submitted a private medical opinion in favor of the claim in April 2012. Accordingly, reopening of the claim of entitlement to service connection for asbestosis is warranted. 

Regarding lung disease other than asbestosis, the Veteran continues to rely on a secondary service connection etiology for COPD. He does not assert that COPD was incurred in service, or that his COPD is directly related to service. As the Board's decision here denies service connection for asbestosis, the evidence received since the August 2007 does not establish a different factual basis than existed at the time of that decision. The evidence does not relate to any unestablished fact at the time of the August 2007 decision. Accordingly, the Board finds that reopening of the claim of entitlement to service connection for lung disease other than asbestosis is not warranted. 

As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). As the claim is not reopened, there is no duty to obtain a VA medical examination or opinion regarding that matter. 

Service Connection for Asbestosis

Service treatment records reveal no complaints, findings, or diagnoses pertinent to asbestosis. The Veteran was routinely found to have normal lungs and chest on periodic examinations. Notably examinations toward the end of his service, in April 1969, February 1970, and at service separation in May 1970, each revealed normal lungs and chest. Chest X-rays in February 1969, April 1969, February 1970, and May 1970, were read as within normal limits. 

However, the RO has acknowledged that the Veteran was exposed to asbestos in service. Accordingly, that element is substantiated and the Board need not further address the Veteran's contentions regarding asbestos exposure, or contentions submitted on his behalf. The primary question for resolution turns on whether a diagnosis of asbestosis or asbestos-related lung disease is substantiated. 

A January 3, 2005, Chest CT reveals findings of posterior-medial left lower lobe consolidation. Judging by its appearance within 2-1/2 months of an October 17, 2004, X-ray on which it was absent, it was thought to probably represent pneumonia, although an underlying neoplasm could not be entirely excluded. Also identified was underlying right lung scarring with predominately linear parenchymal opacities of the medial right upper lobe at the level of the arch. Differential diagnoses included post-radiation changes and inflammatory/infectious process. 

A November 1, 2005, Clinical Note reveals an assessment of ? asbestosis (VBMS record 02/16/2006 at 6). A December 21, 2005, VA Mental Health Note reveals the Veteran's statement that he has asbestosis, diagnosed in 1995 (VBMS record 02/16/2006 at 7). 

The Veteran's sister (identified as a nurse) submitted a letter in May 2007 on which she attested to her knowledge of his being diagnosed with asbestosis and COPD. She stated that he was diagnosed with asbestosis in 1994 by E. Bartimmo, MD, based on a chest X-ray. 

An October 6, 2005, CT of the chest reveals no evidence of a lung mass. There was no evidence of interstitial lung disease, no pleural effusions, no mediastinal or hilar adenopathy. There was evidence of scarring of the lungs consistent with a prior infection process. The diagnosis was resolved pneumonia (VBMS record 09/04/2007). 

The Veteran submitted a report of a September 4, 1996, Private Consultation with Dr. Bartimmo, who discussed a Chest X-ray interpreted as showing some obscuration of the right hemi-diaphragm, either with plaque or an interstitial infiltrate. There was definite in-profile and en-face pleural plaque involving the right hemi-thorax. There was an even a larger in-profile plaque on the left. The left hemi-diaphragm was not well seen, probably due to some interstitial infiltrate in the area. He appeared to have a retro-cardiac infiltrate in addition. His interstitium was abnormal and showed significant infiltrate with small and medium sized irregular opacities in the mid and lower zones. The assessment stated that the mild interstitial fibrosis represented asbestosis (VBMS record 08/13/2008). 

In April 2012, Dr. Bartimmo submitted a written statement. He noted that he no longer had access to his records from 1994 and they were likely destroyed, but he was told by the Veteran's sister that he had diagnosed the Veteran as having asbestosis. He had no reason to doubt her recollection. She also showed him the chest X-ray from that visit (see above). Dr. Bartimmo found this to be "compelling" evidence of pulmonary and pleural involvement by asbestosis. He referred to the description: "with small and medium sized irregular opacities in the mid and lower zones" as a "catch phrase" to describe asbestos lung abnormalities. Dr. Bartimmo concluded "Absent my old records, simply based on the reports supplied[ (June 1995 X-ray and interpretation by a pulmonologist), ]I have no doubt that the patient has pulmonary asbestosis and asbestos related pleural disease." 

The report of a March 2012 VA Examination reveals that a non-contrast, helical CT scan of the chest was obtained. Comparison was made to prior studies in January 2005, October 2005, and May 2006. A radiopaque density along the periphery of the stomach was present on prior examinations and might have been from remote bariatric surgery. Stable parenchymal scarring was thought most likely from prior pneumonia, demonstrated on January 3, 2005. The examiner concluded that there was no evidence of asbestos exposure. A follow-up CT of the thorax was not indicated. The examiner noted that the Veteran has had four CT scans of the chest, and none demonstrates asbestos exposure. The examiner opined that "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness." The rationale was that, according to VA electronic records, the chest X-ray done on March 5, 2012, showed no evidence of exposure to asbestosis. The CT of the thorax done on March 21, 2012, showed no evidence of asbestos exposure. The examiner reasoned that a high-resolution CT chest scan is more sensitive than a chest X-ray when diagnosing asbestosis, and more specific than pulmonary function testing, which is usually nonspecific about exposure to asbestosis. The recent chest X-ray and CT scan showed no evidence of asbestos exposure.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

After a review of all of the evidence, the Board finds that a diagnosis of asbestosis is not substantiated. The Board has considered the opinion of Dr. Bartimmo. However, that opinion is based on his review of an X-ray taken over 20 years ago, as interpreted by a pulmonologist at the time it was taken. Since that time, imaging has been conducted on numerous occasions and has not shown asbestosis. Moreover, as noted by the VA examiner, CT scans, which are more sensitive than X-rays have been obtained. These do not show asbestosis. The Board places greater probative weight on the VA opinion because it is based on a more comprehensive overview of the evidence, including high-resolution CT scans not available to Dr. Bartimmo or the pulmonologist who reviewed the 1995 X-ray. 

References in the VA outpatient records to asbestosis are also not persuasive, as some of those references are inconclusive or questioned. Other references are not explained in terms of the multiple imaging studies of the chest. The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board has considered the Veteran's lay statements in support of his claim. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that providing a diagnosis of asbestosis or asbestos-related lung disease is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires specialized medical knowledge and training and is not capable of lay observation. 

The Board has considered the opinion of the Veteran's sister who is described as having some medical training. However, she has not provided evidence that she has the type of specialized knowledge or training to interpret imaging reports or to diagnose asbestosis. Accordingly, these statements are not competent evidence. 

In sum, the Board finds that the Veteran does not have asbestosis or asbestos-related lung disease. While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), the US Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  

Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Texas Veterans Commission 


Department of Veterans Affairs


